0011-35-EPID35-00474073-481432            OFFICE OF THE CHAPTER 13 TRUSTEE
                                                 LAUREN A. HELBLING, TRUSTEE
                                 For Cases Filed under Chapter 13 in the United States Bankruptcy Court
                                         Northern District of Ohio - Eastern Division (Cleveland)



  IN RE:   DAVID CHARLES & SHERRY LYNN ARCURI                         Case Number: 19-12485-aih
           139 UNION STREET                                           Chapter 13 Proceedings
           WELLINGTON, OH 44090                                       Judge Arthur I. Harris
                                                  Debtor(s)           SUPPLEMENTAL NOTICE OF INTENTION TO PAY CLAIMS

      Now comes the trustee and notifies the Debtor(s) and the attorney for the Debtor(s) that the following claim was filed against
   the estate of the Debtor(s), and that such claim was either not included or different from the claim included in the previous
   Notice of Intention to Pay Claims:

                                                                    Account #                        Interest
                   Creditor                             Claim #      (last 4      Claim Amount         Rate              Collateral
                                                                     digits)
     DEPARTMENT OF THE TREASURY                          003A        4076         4,682.30                      15




      Notice is hereby given of the intention of the Chapter 13 Trustee to pay the claim of the creditor named and in the
   amount set forth above pursuant to 11 U.S.C. 502(a) unless within thirty (30) days after this date an objection to claim
   along with a request for hearing is filed with the Court, and served on the undersigned.

     Copies of this notice has been served on the Debtor(s) and the attorney for the Debtor(s) on this day at their address
   as it appears in this proceeding.

   NOTICE TO DEBTOR(S): FOR YOUR CASE TO BE SUCCESSFUL IT IS IMPORTANT TO REVIEW THIS DOCUMENT
   WITH YOUR ATTORNEY.


   /s/ Lauren A. Helbling                                                                 DATE:       Dec 31, 2019
   Lauren A. Helbling
   Chapter 13 Trustee
   200 Public Square, Suite 3860
   Cleveland OH 44114-2321
   Phone (216) 621-4268        Fax (216) 621-4806
   Email: 13Trustee@ch13cleve.com
   Website: www.13trusteecleveland.com




             19-12485-aih         Doc 47       FILED 01/28/20          ENTERED 01/28/20 11:48:37                  Page 1 of 2
0011-35-EPID35-00474072-481435            OFFICE OF THE CHAPTER 13 TRUSTEE
                                                 LAUREN A. HELBLING, TRUSTEE
                                 For Cases Filed under Chapter 13 in the United States Bankruptcy Court
                                         Northern District of Ohio - Eastern Division (Cleveland)



  IN RE:   DAVID CHARLES & SHERRY LYNN ARCURI                         Case Number: 19-12485-aih
           139 UNION STREET                                           Chapter 13 Proceedings
           WELLINGTON, OH 44090                                       Judge Arthur I. Harris
                                                  Debtor(s)           SUPPLEMENTAL NOTICE OF INTENTION TO PAY CLAIMS

      Now comes the trustee and notifies the Debtor(s) and the attorney for the Debtor(s) that the following claim was filed against
   the estate of the Debtor(s), and that such claim was either not included or different from the claim included in the previous
   Notice of Intention to Pay Claims:

                                                                    Account #                        Interest
                   Creditor                             Claim #      (last 4      Claim Amount         Rate              Collateral
                                                                     digits)
     DEPARTMENT OF THE TREASURY                           003        4076         6,982.88                      17-18




      Notice is hereby given of the intention of the Chapter 13 Trustee to pay the claim of the creditor named and in the
   amount set forth above pursuant to 11 U.S.C. 502(a) unless within thirty (30) days after this date an objection to claim
   along with a request for hearing is filed with the Court, and served on the undersigned.

     Copies of this notice has been served on the Debtor(s) and the attorney for the Debtor(s) on this day at their address
   as it appears in this proceeding.

   NOTICE TO DEBTOR(S): FOR YOUR CASE TO BE SUCCESSFUL IT IS IMPORTANT TO REVIEW THIS DOCUMENT
   WITH YOUR ATTORNEY.


   /s/ Lauren A. Helbling                                                                 DATE:       Dec 31, 2019
   Lauren A. Helbling
   Chapter 13 Trustee
   200 Public Square, Suite 3860
   Cleveland OH 44114-2321
   Phone (216) 621-4268        Fax (216) 621-4806
   Email: 13Trustee@ch13cleve.com
   Website: www.13trusteecleveland.com




             19-12485-aih         Doc 47       FILED 01/28/20          ENTERED 01/28/20 11:48:37                  Page 2 of 2
